Citation Nr: 0703453	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-35 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to restoration of a 10 percent disability 
rating for service-connected varicose vein of the left thigh, 
status post vein stripping with residual scars.

2.  Entitlement to an increased disability rating for 
service-connected varicose vein of the left thigh, status 
post vein stripping with residual scars.

3.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD) with major depressive 
disorder secondary to PTSD, currently rated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active duty for training from September 1978 
to December 1978 and served on active duty from May 1979 to 
September 1984. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

In an April 1996 rating decision, service connection was 
granted for varicose (saphenous) vein of the left thigh, 
status post vein stripping with residual scars, secondary to 
decompression sickness (a deep diving accident).  A 10 
percent disability rating was assigned effective March 14, 
1995.

In the July 2003 rating decision, inter alia, service 
connection was granted for PTSD and major depressive disorder 
secondary to PTSD, and a 30 percent disability rating was 
assigned effective June 3, 2002.  The RO also reduced the 
disability rating for the service-connected varicose vein of 
the left thigh from 
10 percent to noncompensable (zero percent) effective June 
26, 2003.  The veteran expressed disagreement with the 
assignment of the 30 percent disability rating for PTSD with 
major depressive disorder and the reduction of the disability 
rating for the varicose vein of the left thigh.  The veteran 
subsequently perfected an appeal as to those determinations.  

In September 2006, the veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.

Clarification of an issue on appeal

The veteran's claim with regard to the level of disability 
compensation awarded for his service-connected varicose vein 
of the left thigh, has been characterized by the RO as a 
claim for a compensable evaluation for the disability.  See 
the August 2004 statement of the case, pages 12-13.  The 
August 2003 Notice of Disagreement reflects that the veteran 
wants a restoration of the 10 percent disability rating as 
well as an increased rating (effectively, separate ratings 
for the varicose vein and the scars).  See the September 2006 
hearing transcript, page 4.  Therefore, the issues on appeal 
are as stated on the title page.

To the extent that the veteran may not have been accorded all 
procedural due process in connection with his restoration 
claim, such is rendered harmless by the Board's decision on 
that issue, below.

Issues not on appeal

In the July 2003 rating decision, the RO adjudicated other 
issues, but the veteran only expressed disagreement with the 
determinations in that rating decision that are discussed 
above.  

In an April 2004 determination, the RO denied a claim for 
nonservice-connected pension disability benefits.  In a 
February RO 2006 rating decision, a claim for an increased 
(compensable) rating for bilateral hearing loss and a claim 
of entitlement to total disability rating based on individual 
unemployability (TDIU) were denied.  Also, the RO held that 
new and material evidence had not been submitted to reopen 
previously denied claims of service connection for residuals 
of a right wrist fracture, diarrhea, and headaches.  To the 
Board's knowledge, the veteran has not disagreed with the 
April 2004 determination or the February 2006 rating 
decision, and those matters are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  In an April 1996 rating decision, service connection was 
granted for varicose (saphenous) vein of the left thigh, 
status post vein stripping with residual scars; 
a 10 percent disability rating was assigned, effective March 
14, 1995.

2.  In a July 2003 rating decision, the RO reduced the rating 
for the veteran's service-connected varicose vein of the left 
thigh, status post vein stripping with residual scars, to 
noncompensable (zero percent) effective June 26, 2003.

3.  The RO's July 2003 rating decision, wherein a 10 percent 
disability rating for varicose vein of the left thigh, status 
post vein stripping, was reduced to noncompensable, was made 
without consideration of pertinent law and regulations.

4.  The medical evidence of record does not indicate that the 
veteran currently has a varicose vein of the left thigh; the 
medical evidence of record further indicates that the 
veteran's scars of the left thigh are non-tender and well-
healed.  

5.  The veteran's PTSD with major depressive disorder is 
manifested by depression, irritability, flat affect, 
anhedonia, anergia, feelings of worthlessness and suicidal 
ideation, resulting in occupational and social impairment 
with reduced reliability and productivity.

6.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to either of the veteran's service- 
connected disabilities that are the subject of this appeal, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The July 2003 RO decision, insofar as it pertains to the 
reduction of the disability rating assigned for the service-
connected varicose vein of the left thigh, status post vein 
stripping, from 10 percent disabling to noncompensable (zero 
percent), is void ab initio.  38 C.F.R. §§ 3.105, 3.344 
(2006).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's varicose vein of the left thigh, status post vein 
stripping with residual scars, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2006); § 4.118, Diagnostic Code 7804 (2006).

3.  The criteria for an increased disability rating, 50 
percent, for the service-connected PTSD with major depressive 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Codes 9434-9411 (2006).

4.  The criteria for referral for either of the service-
connected disabilities  for consideration on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking restoration of the previously assigned 
10 percent disability rating for his service-connected 
varicose vein of the left thigh, status post vein stripping 
with residual scars, as well as an increased rating for that 
disability.  He is also seeking an increased rating for PTSD 
with major depressive disorder.

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board wishes to make it clear at the outset of this VCAA 
discussion that decreases in disability ratings are governed 
by other, specific regulations as to notice and standard of 
review.  Those regulations will be discussed below in 
connection with that specific issue.  What follows concerns 
the application of the VCAA to the two increased rating 
issues which are on appeal. 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in March 
and November 2005, which were specifically intended to 
address the requirements of the VCAA.  These VCAA letters 
advised the veteran that "[t]o establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  See the March 2005 VCAA letter, page 6 
[emphasis as in the original].  See also the November 2005 
VCAA letter, page 7.  Accordingly, the veteran was informed 
of the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claims.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letters to inform VA of 
medical evidence pertaining to his claimed disabilities and 
to submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.

Moreover, in the VCAA letters, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claims.  [VA physical examinations were conducted in June 
2003 and April 2005, and VA PTSD examinations were conducted 
in February 2003, June 2003, and April 2005.]

In the VCAA letters, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also told that VA make reasonable efforts to get 
relevant records not held by a Federal agency, including 
records from state and local governments, private doctors and 
hospitals, and current or former employers.

In the VCAA letters, the RO specifically informed the veteran 
to submit any evidence in his possession that pertained to 
his claims.  The VCAA letters thus complied with the "give 
us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claims were initially adjudicated by the RO in 
July 2003, prior to the 2005 VCAA letters.  The veteran's 
claims were readjudicated following the issuance of VCAA 
letters in 2005, and after that the veteran was allowed the 
opportunity to present evidence and argument in response.  
See the Supplemental Statement of the Case issued in February 
2006.  The Board accordingly finds that there is no prejudice 
to the veteran in the timing of the VCAA notice.  Moreover, 
the veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) [timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to these 
claims, because service connection has already been granted 
for the disabilities on appeal.  Moreover, as explained 
above, the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to his current 
level of disability in the 2005 VCAA letters.  

Additionally, and crucially the RO specifically addressed 
elements (4) and (5) in an August 9, 2006 letter to the 
veteran.  

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  Because there is 
no indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes service medical records, VA 
treatment records, and reports of VA examinations, which will 
be described below.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained, to the extent 
necessary.

At the September 2006 hearing, the veteran testified that he 
currently was receiving VA treatment for his psychiatric 
disorders from a VA mental health nurse practitioner.  See 
the hearing transcript, pages 10-11.  The Board has therefore 
given thought as to whether recent treatment records should 
be obtained.  However, for reasons stated immediately below, 
the Board believes that such effort would be futile.  

First, neither the veteran nor his representative has alleged 
that his service-connected psychiatric disorder has worsened 
since the latest VA examination in April 2005.  

Second, the evidence of record indicates that the veteran is 
not receiving psychiatric treatment due to noncompliance.  
During the April 2005 VA PTSD examination, the veteran stated 
that he was receiving VA treatment once a month.  However, 
the April 2005 VA examiner noted that VA progress notes 
indicated that the veteran was unreliable and was not showing 
up for appointments and that his outpatient treatment had 
been terminated.  VA treatment records confirm that in April 
2004 the veteran was discharged from VA mental health 
treatment due to him not following through with treatment.  
These records also do not reveal that the veteran has resumed 
treatment after April 2005.  

 Similarly, at the September 2006 hearing, the veteran also 
indicated that he was receiving VA treatment for his varicose 
vein.  See hearing transcript, page 3.  However, the 
veteran's representative noted that the last time the 
varicose vein was examined was in April 2005 VA, which 
examination report is of record.  See the hearing transcript, 
at 4-5.  A review of the file does not suggest that more 
recent VA medical records pertaining to the varicose vein may 
exist. 

VA examiners  on several occasions described the veteran as 
not being a credible historian, and the Board does not find 
his assertion that he currently is receiving VA treatment to 
be credible.  See Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) [in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence].  

In short, there is no credible basis for concluding that 
there is exist any VA outpatient medical records which would 
reveal any additional information which would be useful to 
the Board's decision.  

At the September 2006 hearing, the veteran's representative 
asserted that another VA examination regarding the varicose 
vein and residual scar would be useful.  See the hearing 
transcript, page 7.  However, there does not appear to be any 
specific assertion that the disability has become worse since 
the April 2005 VA examination.  As has been discussed above, 
the veteran has not sought any treatment for his varicose 
vein since the April 2005 VA examination, which is hardly 
indicative of a worsening condition.  In fact, as noted 
below, the last two VA examinations do not reflect that the 
veteran currently has a varicose vein or symptomatic scars.  
Thus, another examination is not necessary.  

A September 2003 VA treatment record reflects that the 
veteran reported that in February 2003 he was hospitalized at 
a private facility following a suicide attempt by drug 
overdose.  In the 2005 VCAA letters, the RO asked the veteran 
to submit VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for any non-VA medical providers so that VA could 
obtain records.  The veteran did not respond by authorizing 
any release of records regarding a private hospitalization in 
February 2003, nor has be submitted those alleged medical 
records himself.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim for an 
increased rating for his service-connected psychiatric 
disorders and that any further attempts to assist the veteran 
in developing that claim would result in needless delay, and 
are thus unwarranted.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative.  As noted in the Introduction above, in 
September 2006, the veteran presented testimony at a hearing 
held at the RO before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to these three issues.

1.  Entitlement to restoration of a 10 percent disability 
rating for service-connected varicose vein of the left thigh, 
status post vein stripping with residual scars.

Pertinent law and regulations

Reduction in disability ratings

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and be furnished detailed reasons 
therefor.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R. 
§ 3.105(e) (2006).

The provisions of 38 C.F.R. § 3.344 (2006) stipulate that 
rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations that are less thorough than those on which 
payment were originally based will not be used as a basis for 
reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of 
anyone examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2006).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings that have 
continued for long periods at the same level (five years or 
more) and that they do not apply to disabilities that have 
not become stabilized and which are likely to improve.  
Therefore, re-examinations disclosing improvement, physical 
or mental, in these disabilities will warrant a reduction in 
rating.

The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288,292 (1999), and cases cited therein.

Factual Background

The Board believes that a brief factual background will aid 
in an understanding of its decision.

In an April 1996 rating decision, service connection was 
granted for varicose (saphenous) vein of the left thigh, 
status post vein stripping with residual scars, secondary to 
decompression sickness (a deep diving accident).  A 10 
percent disability rating was assigned, effective March 14, 
1995.  

The veteran underwent a VA general medical examination in 
June 2003, which failed to identify any specific pathology 
associated with the service-connected varicose vein of the 
left thigh and associated scars.  [The Board observes in 
passing that the June 2003 examination report referred to the 
"right" thigh.  The medical evidence clearly reflects that 
the varicose vein was in the left lower extremity.  Indeed, 
the history section of the June 2003 examination report notes 
that there was a varicose vein in the left thigh.  It is 
clear that the June 2003 report contains a typographical 
error.]  

In a July 2003 rating decision, the RO reduced the rating for 
the veteran's service-connected varicose vein, to 
noncompensably (zero percent) disabling, effective June 26, 
2003.  

In that rating decision, service connection was also granted 
for PSTD with major depression, and a 30 percent disability 
rating was assigned effective June 3, 2002.  The rating 
decision reflects that the veteran's combined disability 
rating went from 10 percent to 40 percent effective June 3, 
2002, and then because of the reduction of the disability 
rating for the varicose vein of the left thigh, his combined 
disability rating went from 40 percent to 30 percent 
effective June 26, 2003.  

The veteran was not notified of any proposed reduction in the 
disability rating for the service-connected varicose vein of 
the left thigh with residual scars.

Analysis

In connection with reduction in an assigned disability 
rating, certain procedural requirements, outlined above, must 
be followed.  In the instant case, the RO did not comply with 
the due process requirements set forth under 38 C.F.R. § 
3.105(e).  

The July 2003 rating decision is unclear on why the RO did 
not think that it had to comply with 38 C.F.R. § 3.105(e).  
The Board surmises that the RO did not think it had to comply 
with 38 C.F.R. § 3.105(e) because the veteran's combined 
disability rating was increased as result of the decision to 
assign a 30 percent disability rating for PTSD with major 
depression.  However, the regulation contemplates reductions 
in specific disability ratings, not combined ratings.  
Moreover, even if it assumed for the sake of argument that 
ratings reductions apply to combined ratings rather than 
individual ratings, in this case the combined rating was in 
fact decreased, from 40 percent to 30 percent effective June 
26, 2003.  

In any event, the RO should have complied with the due 
process requirements as set forth under 38 C.F.R. § 3.105(e) 
by notifying the veteran of the proposed reduction.

Moreover, with respect to the criteria under 38 C.F.R. § 
3.344, the Board finds that, because the 10 percent rating in 
question had been in effect for more than five years (from 
March 14, 1995 through June 25, 2003), the provisions of 38 
C.F.R. 
§ 3.344(a) and (b) are for application in this case.  A 
single re-examination disclosing improvement in the 
disability is not sufficient to warrant reduction in a 
rating.  See 38 C.F.R. § 3.344(c) (2005); see also Brown v. 
Brown, 5 Vet. App. 413, 418 (1993).  

The law is clear that certain procedures, set forth at 38 
C.F.R. § 3.344 and outlined above, must be followed when a 
disability rating is reduced after having been in effect for 
at least five years.  The applicable legal standard, as 
summarized in Sorakubo v. Principi, 16 Vet. App. 120, 124 
(2002), requires that, in the case of a rating reduction, the 
record must establish that such reduction is warranted by a 
preponderance of the evidence and that the reduction was in 
compliance with 
38 C.F.R. § 3.344.  

The RO's failure to comply with the requirements as set forth 
under 
38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344 renders the 
reduction from 10 percent to zero percent  void ab initio.  
See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); see also 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992).  

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the 
Court explained that where a rating reduction was made 
without observance of law, the erroneous reduction must be 
vacated and the prior rating restored.  Such action is 
required in the instant case.  Accordingly, the previously 
assigned 10 percent rating for the varicose vein of the left 
thigh with residual scars is restored as of June 26, 2003.  
The appeal is allowed to that extent.



2.  Entitlement to an increased disability rating for 
service-connected varicose vein of the left thigh, status 
post vein stripping with residual scars, currently evaluate 
as 10 percent disabling.

As has been described in the Introduction, in addition to 
requesting that the previously assigned 10 percent rating be 
restored, the veteran has asked for a disability rating in 
excess of that.  In particular, through his representative he 
has asserted that separate compensable ratings should be 
assigned for the varicose vein itself and for the surgical 
scars associated therewith. 

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Specific schedular criteria 

The RO has rated the veteran's disability under Diagnostic 
Codes 7120-7804 [varicose veins-scars, superficial, painful 
on examination].  See 38 C.F.R. § 4.27 (2006) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  The Board will 
separately set out the schedular criteria potentially 
applicable to the varicose veins and those potentially 
applicable to his scar.


(i) Varicose veins 

Under Diagnostic Code 7120, a noncompensable (zero percent) 
rating is warranted for asymptomatic palpable or visible 
varicose veins.  A 10 percent evaluation is assignable for 
varicose veins with intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  A 20 percent evaluation is assignable for varicose 
veins with persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent evaluation is assigned 
when there is evidence of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is assigned when there 
is evidence of persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent evaluation is assigned when there is evidence of 
massive board-like edema with constant pain at rest.  See 38 
C.F.R. § 4.104, Diagnostic Code 7120 (2006).

(ii) Scars

Diagnostic Code 7800, concerns scars of the head, face or 
neck and is therefore not applicable to this case.  
Diagnostic Codes 7801 and 7802, pertaining to scars, other 
than head, face, or neck, are also not applicable.  
Diagnostic Code 7801 concerns scars which are deep and cause 
limited motion, of which there is no evidence in this case.  
Diagnostic Code 7802, although concerning superficial scars, 
is also not applicable, since the clinical evidence 
establishes that the service-connected scars involve an area 
far less than that required for a compensable rating under 
that diagnostic code [929 square centimeters or 144 square 
inches].  The report of the April 2003 VA examination 
reflects that one scar was two centimeters by two centimeters 
and the other scar was three centimeters long and barely 
visible.  The total area of these scars hardly approximates 
the 929 square centimeters which is required for a 
compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7802 (2006).

A 10 percent rating is warranted for superficial, unstable 
scars.   See 38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  
Also, a 10 percent rating is warranted for superficial scars 
that are painful on examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).

Under Diagnostic Code 7805, scars may also be evaluated on 
the basis of any related limitation of function of the body 
part that they affect.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2006).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently assigned a 10 percent disability 
rating for varicose veins, status post vein stripping with 
residual scars, under Diagnostic Codes 7120-7804 [varicose 
veins-scars, superficial, painful on examination].  These 
codes clearly are congruent with the service-connected 
disability, varicose vein of the left thigh, status post vein 
stripping with residual scars.     

The veteran has asserted that he has numbness in the left 
lower extremity due to his service-connected varicose vein 
and residual scars.  However, neither the reports of the June 
2003 and April 2005 VA examinations nor the VA treatment 
records show neurological impairment in the left lower 
extremity related to the varicose vein, which as noted below 
he currently does not have, or the scars.  Although the 
veteran reported neurological symptomatology in the left foot 
at the June 2003 VA neurological examination, the June 2003 
VA examiner did not diagnose a neurological disorder of the 
left lower extremity, much less relate such a disorder to the 
service-connected varicose vein with residual scars.  While 
the veteran complained of paresthesia on the legs in August 
2003, the August 2003 VA treatment record reflects that the 
paresthesia was bilateral; there is no indication from the VA 
medical records that any paresthesia in the left lower 
extremity was related to the service-connected varicose vein 
with residual scars.  

Although the veteran is competent to report his own 
symptomatology, the Board places greater weight on the 
medical evidence, which objectively demonstrates that no 
neurological pathology exists.  Therefore, the neurological 
diagnostic codes are inapplicable.  Any pain due to the 
surgical scars is considered pursuant to the criteria of 
Diagnostic Code 7804.

The veteran testified at September 2006 hearing that his 
scars blister, and the veteran's representative asserted that 
the scars were unstable.  See the hearing transcript, pages 
4-5.  Therefore, the Board will consider whether the 
veteran's disability is more appropriately rated under 
Diagnostic Code 7803 [unstable scars].  

The reports of the June 2003 and April 2005 VA examinations 
reflect that the scars were described as well-healed, and 
there were no findings of ulceration or breakdown of the skin 
and no other findings of indicative of instability.  
Moreover, there is no other evidence in the record, aside 
from the veteran's own statements, which suggests that the 
scars are ulcerated or unstable.  The Board places greater 
weight on the objective medical evidence of record than it 
does on the veteran's statements.  

In any event, Diagnostic Code 7803 would not allow for a 
rating higher than the diagnostic code under which the 
veteran is currently rated, Diagnostic Code 7804.

Finally, veteran has complained of cramping in his left lower 
extremity.  Review of the medical records, however, reveals 
that the veteran's left lower-extremity scars are 
unaccompanied by any functional loss.  The reports of the 
June 2003 and April 2005 VA examinations reflect that no 
findings of limitation were noted, and no such findings are 
contained in any other medical record.  Again, the Board 
places greater weight on the objective medical record than it 
does on the veteran's uncorroborated statements.  Diagnostic 
Code 7805 is therefore inapplicable because the evidence 
shows that the veteran's scars do not limit the function of 
the left lower extremity. 

In short, for the reasons and bases discussed at length 
above, the Board finds that the veteran's service-connected 
varicose vein of the left thigh, status post vein stripping 
with residual scars, is most appropriately rated under 
Diagnostic Codes 7120-7804.

Esteban considerations

Based on the presentation of the veteran's very able 
representative, the Board has initially considered whether 
separate ratings for each aspect of the service-connected 
disability [the varicose vein and the scars] are warranted.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 
225 (1993).

In this case, the medical evidence reflects the veteran 
currently does not have varicose veins.  The June 2003 VA 
examination revealed no evidence of recurrent varicosities, 
venostasis dermatitis, or ulceration.  Moreover, the veteran 
did not have any deep calf tenderness, induration, swelling, 
or edema.  The June 2003 VA examiner concluded that there 
were no complications or sequelae from the service-connected 
varicose veins.    

The April 2005 VA examiner noted that there was no evidence 
of varicose veins.  That examiner indicated that there was no 
evidence of venostasis dermatitis or edema and that there 
were no skin ulcers or deep calf tenderness.  

There is no other medical evidence showing that the veteran 
has had recurrence of varicose veins in the left thigh.  The 
veteran himself has not presented any competent medical 
evidence documenting that a varicose vein currently exists.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

As was discussed above in connection with the assignment of 
diagnostic codes, at the September 2006 hearing, the veteran 
reported various left lower extremity symptomatology, 
including swelling, aching, and fatigue.  See the hearing 
transcript, pages 3-5.  The Board, however, places greater 
weight on the recent medical evidence, which is devoid of any 
reference to varicose vein symptomatology and treatment.  As 
noted above, the two VA examiners determined that the veteran 
was not a credible historian.  Although the veteran has 
indicated that he receives VA treatment for the varicose 
vein, there are no VA outpatient records which support his 
statement.     

The medical records demonstrate that a varicose vein in the 
left thigh no longer exists, and that the only identifiable 
residuals thereof are the surgical scars.  

Under Diagnostic Code 7120, a noncompensable (zero percent) 
rating is warranted for asymptomatic palpable or visible 
varicose veins.  The medical evidence demonstrates that the 
veteran's condition does not even approach that minimal level 
of disability.  

In the absence of an identifiable varicose vein disability, a 
separate rating for the varicose vein itself is therefore not 
warranted.  Based on the medical evidence, the disability 
will remain under Diagnostic Codes 7120-7804 and will be 
rated solely pursuant to scar symptomatology.

Schedular rating

The 10 percent disability rating is the maximum schedular 
rating available pursuant to Diagnostic Code 7804.  

Conclusion

In summary, the Board concludes that a schedular rating in 
excess of 10 percent under Diagnostic Codes 7120-7804 is not 
warranted.

For the sake of economy, the Board will simultaneously 
discuss referral of both the left thigh and the psychiatric 
disability for consideration of extraschedular ratings below.

3.  Entitlement to an increased disability rating for PTSD 
with major depressive disorder secondary to PTSD, currently 
rated as 30 percent disabling.

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims have been set forth above and will not be 
repeated.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Specific rating criteria

The veteran's PTSD with major depressive disorder is rated 30 
percent disabling under Diagnostic Codes 9434-9411 (major 
depressive disorder-PTSD).  

The same rating criteria apply for both psychiatric 
disabilities.  Under 38 C.F.R. § 4.130 (2006) all psychiatric 
disabilities, except eating disorders, are rated in pertinent 
part as follows.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  



Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130.

Analysis

Mittleider concerns

It is undisputed that the veteran has been diagnosed has 
having PTSD and major depressive disorder, which have been 
service connected; and a personality disorder, which is not a 
disability for which service connection can be granted.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006).  

The RO has consistently denied the veteran's claim on the 
basis that the majority of his psychiatric symptomatology is 
the product of his non service-connected personality disorder 
as opposed to his service-connected PTSD with major 
depressive disorder.  The veteran in essence contends 
otherwise, indicating that PTSD and major depressive 
disorder, alone, are productive of symptomatology which is 
more significant than is contemplated in the currently 
assigned 30 percent disability rating.

Compensation can only be granted for service-connected 
disabilities.  
See 38 U.S.C.A. § 101(13) (West 2002).  Thus, in rating the 
veteran's PTSD and major depressive disorder, it is incumbent 
upon the Board to identify, and disregard, any psychiatric 
pathology which is due to his non service-connected 
personality disorder.  However, the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The reports of the VA examinations and VA treatment records 
reflect that the veteran has profound psychiatric illness.  
However, those reports indicate that the vast majority of his 
psychiatric symptomatology is attributable to his non 
service-connected personality disorder.  In particular, the 
examining VA medical professionals arrived at markedly 
different GAF scores for the service-connected PTSD with 
major depressive disorder and for the personality disorder.

The report of a June 2003 VA examination reveals that the 
Axis I diagnoses were PTSD and major depressive disorder; and 
that the Axis II diagnosis was a personality disorder.  The 
examiner determined that the veteran was not employable due 
to psychiatric symptomatology.  However, the June 2003 VA 
psychiatric examiner only assigned a GAF score of 60 
(indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning) for PTSD and 
major depressive disorder, whereas he assigned an overall GAF 
score of 40 (indicating some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood) primarily based on the veteran's personality disorder 
and symptom magnification.  Thus, it was the examiner's 
opinion that most of his psychiatric symptomatology, 
including his unemployability, was due to his   
personality disorder.

A report of June 2003 VA psychological testing reflects a GAF 
score of 50 (indicating serious symptoms or serious 
impairment in social, occupational, or school functioning) 
based on the veteran's personality disorder only.  

A report of a July 2003 VA psychiatric examination shows that 
the examiner assigned an overall GAF score of 40, with a GAF 
score of 40 for the personality disorder and a GAF score of 
55 for both PTSD and major depressive disorder.  
The July 2003 VA examiner described the PTSD as being 
moderate in nature and the personality disorder as being 
severe in nature.  The July 2003 VA examiner determined that 
the veteran currently was not employable due to his 
personality disorder and that he also was not competent for 
VA claims purposes due to his personality disorder.  This 
clearly indicates that the vast majority of the veteran's 
pathology was due to the personality disorder.

Although the veteran's VA treating nurse assigned a GAF score 
of 45 based on PTSD and major depressive disorder in 2002, 
the same nurse indicated in an April 2004 discharge summary 
that the veteran's most debilitating pathology was his 
personality disorder and that he was not employable and not 
competent for VA claims purposes due to his severe 
personality disorder.  Thus, the GAF score of 45 appears to 
have been an isolated finding which was not replicated by the 
same health care provider.

A report of an April 2005 VA PTSD examination reveals that 
the examiner assigned a GAF score of 55 for PTSD, a GAF score 
of 54 for major depressive disorder, and a GAF score of 41 
for the personality disorder.  The April 2005 VA examiner 
noted that the PTSD was causing moderate emotional, social, 
and occupational impairment.

The veteran has suggested that the entirety of his 
symptomatology is attributable to PTSD and major depressive 
disorder.  However, as a layperson without medical training, 
he is not competent to differentiate between the 
symptomatology associated with the service-connected PTSD 
with major depressive disorder and that associated with the 
nonservice-connected personality disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Therefore, pursuant to the medical evidence of record, the 
Board will not take into consideration the significant 
occupational impairment from the personality disorder in 
assigning a disability rating for PTSD with major depressive 
disorder.  

Schedular rating

As noted above, the veteran has total occupational and social 
impairment due to his psychiatric disorders, to include his 
personality disorder.  The question which must be answered by 
the Board is to what extent the occupational and social 
impairment is due to his service-connected PTSD with major 
depression.

A careful review of the medical evidence indicates that 
symptoms attributable to the veteran's PTSD and major 
depressive disorder are congruent with most but not all  of 
the criteria for a 50 percent disability rating.  An April 
2002 VA mental status examination revealed an extremely flat 
affect and only fair insight and judgment; the diagnosis was 
PTSD and major depression, with no diagnosis of personality 
disorder.  As to disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships, in May 2002 the VA treating nurse noted 
that the veteran's anhedonia, anergia, feelings of 
worthlessness, and employment impairment were symptoms of his 
major depressive disorder.  

A May 2002 VA treatment record shows that the treating nurse 
attributed the veteran's irritability with resultant 
employment impairment (the veteran claimed that he lost six 
jobs in six months due to irritability) to his PSTD and major 
depressive disorder.  The July 2003 VA psychiatric examiner 
noted that the veteran had had intermittent suicidal ideation 
for many years secondary to severe depression.  

It therefore appears that psychiatric symptomatology which 
has been attributed to the PTSD and depression by medical 
professionals includes depression, irritability, flat affect, 
anhedonia, anergia, feelings of worthlessness and suicidal 
ideation. 

The most recent GAF scores for PTSD and major depressive 
disorder are 55 and 54, respectively, which was assigned by 
the April 2005 VA examiner.  The GAF scores of 55 and 54 are 
precisely what are contemplated in the criteria for a 50 
percent rating ("occupational and social impairment with 
reduced reliability and productivity").  Moreover, VA 
examiners have described the PTSD as being moderate in 
severity.

In short, the criteria for the assignment for a 50 percent 
disability rating are met.

With respect to the criteria for a 70 percent rating or a 100 
percent rating, it appears that the criteria have been met in 
general terms.  However, as alluded to above it appears from 
the medical evidence of record that some of the more severe 
aspects of the veteran's psychiatric pathology are not due to 
the PTSD and major depression but are instead due to his 
well-documented personality disorder.

Indeed, it appears that most of the veteran's reported 
pathology may not in fact exist.  For example, although the 
April 2005 VA psychiatric examiner noted that it was possible 
that the veteran has panic attacks, the examiner added that 
the veteran's responses were so unreliable and exaggerated 
that one could not put much faith or validity to his answers.  
Other VA medical professionals have noted that the veteran's 
symptoms seem to be somewhat voluntarily embellished on an 
irregular basis, thus making any one interview or evaluation 
not totally reliable.  These medical professionals added that 
this behavior was consistent with a long-standing, severe 
personality disorder.  

In summary, various VA medical professionals have all noted 
that the veteran's primary disability is his personality 
disorder, which results in a total occupational and social 
impairment.  Although as discussed above the Board has 
discerned enough symptomatology due to the PTSD and major 
depression to assign a 
50 percent disability rating, the medical evidence of record 
makes it clear that more significant symptomatology, which 
undoubtedly is enough to assign a 100 percent rating, is due 
to the non service-connected personality disorder.

Esteban considerations

As was the case with the first issue on appeal, the veteran's 
psychiatric disability encompasses two different diagnosed 
psychiatric disorders, PTSD and major depressive disorder.  
However, separate disability ratings are not warranted per 
38 C.F.R. § 4.25 and Esteban.  The medical evidence makes it 
clear that the PTSD and the depressive disorder are 
clinically inseparable (as compared with the non service-
connected personality disorder).  Indeed, as discussed above 
the GAF scores which have been assigned account for the PTSD 
and the major depression as a unit.  To separately rate the 
PTSD and the major depression would constitute improper 
pyramiding.  See 38 C.F.R. § 4.14 (2006).    

Fenderson considerations

The veteran has appealed the initial disability rating 
assigned by the RO in the July 2003 rating decision.  In this 
case, the Board finds a 50 percent rating may be assigned as 
of the date of service connection.  Further, the evidence 
indicates that  at no time since the effective date of 
service connection, June 3, 2002, has the veteran's PTSD with 
major depression met or nearly approximated the criteria for 
a 70 percent or higher disability rating.  There does not 
appear to have been either an appreciable worsening of or a 
diminution of symptoms at any time since service connection 
was awarded.  

Conclusion

For these reasons, the Board concludes that a 50 percent 
rating is warranted for the veteran's PTSD with major 
depressive disorder, effective as of the date service 
connection was granted.  To that extent, the appeal is 
allowed.

Extraschedular evaluation

The RO has considered the matter of referral of the issues of 
increased ratings for the service-connected residuals of 
varicose veins and psychiatric disorders for consideration of 
an extraschedular rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture caused by either of the service-
connected disabilities here under consideration, and neither 
has the veteran nor his representative.  The record does not 
show that the veteran has required frequent hospitalizations 
for either service-connected disability on appeal.  While the 
veteran is currently unemployed, the record reflects that his 
unemployability is due to his personality disorder.  This has 
been discussed at some length above, and that discussion will 
nit be repeated.  Moreover, the April 2005 VA examiner noted 
that the service-connected varicose vein with residual scars 
caused no restrictions with regard to employment.  

In short, there is nothing in the evidence of record to 
indicate that the service-connected varicose vein with 
residual scars and the PTSD with major depression cause 
impairment with employment over and above that which is 
contemplated in the now assigned 10 and 50 percent schedular 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Restoration of a 10 percent disability rating for service-
connected varicose vein of the left thigh, status post vein 
stripping with residual scars, is granted, subject to the 
laws and regulations governing the disbursement of VA 
monetary benefits.

An increased disability rating, above the currently assigned 
10 percent, for the service-connected varicose vein of the 
left thigh, status post vein stripping with residual scars, 
is denied.

An increased disability evaluation of 50 percent is granted 
for PTSD with major depressive disorder, subject to governing 
regulations concerning the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


